CALHOUN, J.
The offense, murder; the punishment, confinement in the penitentiary for five years.
On the 11th day of July, 1932, the appellant filed his written intention to abandon his appeal and requested the court to enter an order dismissing it. This court having adjourned for the term at that time precluded its making any official entry dismissing the appeal.
Affidavit in proper form has been filed by appellant asking this court to dismiss his appeal.
The motion is granted, and the appeal dismissed.
PER CURIAM.
• The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.